Per Curiam.
The defendant was convicted, on a plea of nolo contendere, of uttering an insufficient 'fund check in the amount of $1,454.90 with intent to defraud. He has appealed and claims the procedure followed in the District Court failed to satisfy the requirements for accepting a plea of guilty or no contest set forth in Boykin v. Alabama, 395 U. S. 238, 89 S. Ct. 1709, 23 L. Ed. 2d 274. Specifically, the defendant points out nothing was said concerning a waiver of trial, the penalty that might be imposed, or whether there had been any coercion.
The Standards Relating to Pleas of Guilty promulgated by the American Bar Association outline what should be the' minimum procedure in the taking of pleas of guilty or no contest in this state. State v. Turner, 186 Neb. 424, 183 N. W. 2d 763. The procedure which was followed in this case fell far short of compliance with these standards.
The judgment is reversed and the cause remanded for further proceedings in conformity with this opinion.
Reversed and remanded.